Case 8:19-cv-02500-SB-DFM Document 66 Filed 08/17/21 Page 1 of 2 Page ID #:1096



   1                                                          August 17, 2021
   2                                                              VPC
   3
   4                                                             JS-6

   5
   6
   7
   8
   9
 10
                                    UNITED STATES DISTRICT COURT
 11
                                  CENTRAL DISTRICT OF CALIFORNIA
 12
                                             CENTRAL DIVISION
 13
 14    CARLOS MORENO,                                Case No. 8:19-cv-02500-SB-DFM

 15                            Plaintiff,            JUDGMENT

 16    v.

 17    PRETIUM PACKAGING, L.L.C and
       DOES 1 through 10, inclusive,
 18                            Defendants.
 19
 20
                                                  JUDGMENT
 21
                The Court hereby orders, adjudges, and decrees as follows:
 22
                1. On August 6, 2021, the Court granted final approval of the class action
 23
       settlement in this matter (Dkt. No. 63).
 24
                2. The class action settlement agreement the Court approved provides for
 25
       a judgment to be entered along with the final approval order, a judgment which the
 26
       court now enters.
 27
                3. The Parties, their Counsel, and the Settlement Administrator shall take
 28
       LA #4836-7179-8261 v1                       -1-                  CASE NO. 8:19cv-02500-SB-DFM
Case 8:19-cv-02500-SB-DFM Document 66 Filed 08/17/21 Page 2 of 2 Page ID #:1097



   1
       all steps necessary to implement and consummate the Settlement according to its
   2
       terms and provisions.
   3
                4. Without affecting the finality of this Judgment or the Settlement, this
   4
                Court shall retain continuing jurisdiction over the Parties to this action to
   5
       ensure effectuation of the Settlement in accordance with the terms of the Settlement
   6
       and this Judgment.
   7
                5. Judgment is hereby entered pursuant to the terms of the Settlement
   8
       Agreement, attached as Exhibit 1 to the Declaration of Justin F. Marquez in
   9
       Support of Plaintiff’s Motion for Preliminary Approval of Class Action Settlement
 10
                (Dkt. No. 53-1).
 11
 12
                IT IS SO ORDERED.
 13
 14    Dated: August 17, 2021
 15
 16
                                                           Stanley Blumenfeld, Jr.
 17                                                       United States District Judge
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
       LA #4836-7179-8261 v1                       -2-                   CASE NO. 8:20-cv-00821-SB-GJSx
